
	

114 S1286 IS: Veterans Appeals Assistance and Improvement Act of 2015
U.S. Senate
2015-05-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS1st Session
		S. 1286
		IN THE SENATE OF THE UNITED STATES
		
			May 11, 2015
			Mrs. Shaheen (for herself, Mr. Leahy, Ms. Baldwin, Mr. Cardin, Mr. Bennet, Mr. Brown, Ms. Klobuchar, Mr. Udall, and Mr. Whitehouse) introduced the following bill; which was read twice and referred to the Committee on Veterans' Affairs
		
		A BILL
		To amend title 38, United States Code, to reduce the backlog of appeals of decisions of the
			 Secretary of Veterans Affairs by facilitating pro bono legal assistance
			 for veterans before the United States Court of Veterans Appeals and the
			 Board of Veterans' Appeals, to provide the Secretary with authority to
			 address unreasonably delayed claims, and for other purposes.
	
	
 1.Short titleThis Act may be cited as the Veterans Appeals Assistance and Improvement Act of 2015. 2.Program of financial assistance for support of programs that furnish legal assistance to veterans seeking review by United States Court of Appeals for Veterans Claims (a)In generalChapter 59 of title 38, United States Code, is amended by adding at the end the following new section:
				
					5906.Program of financial assistance for support of programs that furnish legal assistance to veterans
			 seeking review by United States Court of Appeals for Veterans Claims
 (a)In generalThe United States Court of Appeals for Veterans Claims shall establish a program for the provision of financial assistance (through grant or contract made, to the maximum extent feasible) to facilitate the furnishing of legal and other assistance, without charge, through programs described in subsection (b), for veterans and other persons who are unable to afford the cost of legal representation in connection with decisions to which section 7252(a) of this title may apply or with other proceedings in the United States Court of Appeals for Veterans Claims.
 (b)Programs describedPrograms described in this subsection are programs that furnish case screening and referral, training and education for attorney and related personnel, and encouragement and facilitation of pro bono representation by members of the bar and law school clinical and other appropriate programs, such as veterans service organizations, and through defraying expenses incurred in providing representation to persons described in subsection (a).
 (c)Legal Services Corporation(1)The United States Court of Appeals for Veterans Claims shall carry out subsection (a) by entering into an interagency agreement with the Legal Services Corporation. The agreement shall specify that the Corporation shall carry out the financial assistance program described in subsection (a).
 (2)Grants or contracts awarded under the financial assistance program described in subsection (a) shall be made by the Legal Services Corporation pursuant to a reimbursable payment from the Court in accordance with this section.
 (3)The Legal Services Corporation may receive a reimbursable payment from the Court for the purpose of providing the financial assistance described in subsection (a).
 (d)Limitation on use of fundsNo funds appropriated or otherwise made available to carry out this section may be used for the payment of attorney's fees.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2015 through 2018.
						.
 (b)Clerical amendmentThe table of sections at the beginning of chapter 59 is amended by inserting after the item relating to section 5905 the following new item:
				5906. Program of financial assistance for support of programs that furnish legal assistance to
			 veterans seeking review by United States Court of Appeals for Veterans
			 Claims..
			3.Program of financial assistance for support of programs that furnish legal assistance to veterans
			 seeking review by Board of Veterans' Appeals
 (a)In generalChapter 59 of title 38, United States Code, as amended by section 2(a), is further amended by adding at the end the following new section:
				
					5907.Program of financial assistance for support of programs that furnish legal assistance to veterans
			 seeking review by Board of Veterans' Appeals
 (a)In generalThe Secretary shall establish a program for the provision of financial assistance (through grant or contract made, to the maximum extent feasible) to facilitate the furnishing of legal and other assistance, without charge, through programs described in subsection (b), to veterans and other persons who are unable to afford the cost of legal representation in connection with decisions to which section 7104 of this title may apply or with other proceedings of the Board of Veterans' Appeals.
 (b)Programs describedPrograms described in this subsection are programs that furnish case screening and referral, training and education for attorney and related personnel, and encouragement and facilitation of pro bono representation by members of the bar and law school clinical and other appropriate programs, such as veterans service organizations, and through defraying expenses incurred in providing representation to persons described in subsection (a).
 (c)Legal Services Corporation(1)The Secretary shall carry out subsection (a) by entering into an interagency agreement with the Legal Services Corporation. The agreement shall specify that the Corporation shall carry out the financial assistance program described in subsection (a).
 (2)Grants or contracts awarded under the financial assistance program described in subsection (a) shall be made by the Legal Services Corporation pursuant to a reimbursable payment from the Secretary in accordance with this section.
 (3)The Legal Services Corporation may receive a reimbursable payment from the Secretary for the purpose of providing the financial assistance described in subsection (a).
 (d)Limitation on use of fundsNo funds appropriated or otherwise made available to carry out this section may be used for the payment of attorney's fees.
 (e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $3,000,000 for each of fiscal years 2015 through 2018..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 59, as amended by section 2(b), is further amended by inserting after the item relating to section 5906 the following new item:
				5907. Program of financial assistance for support of programs that furnish legal assistance to
			 veterans seeking review by Board of Veterans' Appeals..
			4.Expedited treatment of unreasonably delayed claims
 (a)In generalSection 7112 of title 38, United States Code, is amended to read as follows:  7112.Expedited treatment of remanded or unreasonably delayed claims (a)In generalThe Secretary shall take such actions as may be necessary to provide for the expeditious treatment by the Board of any claim that—
 (1)is remanded to the Secretary by the Court of Appeals for Veterans Claims; or (2)has been subjected to unreasonable or excessive delay.
 (b)Unreasonable or excessive delayFor purposes of this section, a claim shall be presumed to have been subjected to unreasonable or excessive delay if the claim has been pending before the Board for eight years or more..
 (b)Clerical amendmentThe table of sections at the beginning of chapter 71 of such title is amended by striking the item relating to section 7112 and inserting the following new item 7112:
				7112. Expedited treatment of remanded or unreasonably delayed claims..
			5.Comptroller General of the United States review of appeals of decisions of Secretary of Veterans
			 Affairs regarding claims for disability compensation
 (a)In generalNot later than 180 days after the date of the enactment of this Act, the Comptroller General of the United States shall—
 (1)complete a review of the processing of appeals of decisions of the Secretary of Veterans Affairs regarding claims for compensation under chapters 11 and 13 of title 38, United States Code; and
 (2)submit to Congress a report on the review completed under paragraph (1). (b)ElementsThe review required by subsection (a)(1) shall include the following:
 (1)Assessment of the regional offices of the Department of Veterans Affairs, the Board of Veterans' Appeals, and the United States Court of Appeals for Veterans Claims.
 (2)Examination of prolonged delays in processing appeals described in subsection (a)(1) and assessment of whether reviews of such appeals are meeting statutory requirements for timeliness.
 (3)Recommendations for such legislative and administrative action as the Comptroller General considers appropriate to improve the processing of such appeals.
				
